Citation Nr: 1021841	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-20 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than August 17, 
2005, for the establishment of service connection for 
diabetes mellitus, type II.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to an initial rating in excess of 20 percent 
for lumbar spine degenerative disc disease with radiculopathy 
into bilateral lower extremities (hereinafter, "low back 
disorder").

4.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD).

5.  Entitlement to an initial rating in excess of 10 percent 
for left knee retropatellar pain syndrome (hereinafter, 
"left knee disorder").

6.  Entitlement to a rating in excess of 10 percent for right 
knee retropatellar pain syndrome (hereinafter, "right knee 
disorder").

7.  Entitlement to an initial rating in excess of 10 percent 
for diabetic peripheral neuropathy of the left lower 
extremity.

8.  Entitlement to an initial rating in excess of 10 percent 
for diabetic peripheral neuropathy of the right lower 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to July 
2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in April 2006 and 
August 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.

The Board notes that, in addition to the issues listed above, 
the Veteran also initiated an appeal to the denial of service 
connection for bilateral ankle disorders.  However, service 
connection was established for such disabilities by an April 
2007 decision of a review officer.  In view of the foregoing, 
these issues have been resolved and are not on appeal before 
the Board.  See generally Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in March 2010.  A transcript 
of this hearing has been associated with the Veteran's VA 
claims folder.

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that further development is 
required with respect to the Veteran's appellate claims with 
the exception of the earlier effective date for the grant of 
service connection for diabetes, and service connection for 
allergic rhinitis.  Accordingly, these issues are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

As an additional matter, the Board notes that the Veteran's 
testimony at his March 2010 hearing included contentions that 
he was entitled to an effective date earlier than December 
16, 2005, for the assignment of a 20 percent rating for his 
service-connected diabetes mellitus, type II.  However, a 
review of the pertinent Notice of Disagreement, Statement of 
the Case (SOC), and Substantive Appeal all reflect that the 
earlier effective date appeal is for the date service 
connection was established, not the date the 20 percent 
rating was assigned.  Therefore, this issue is not currently 
before the Board.  See 38 C.F.R. §§ 20.200, 20.302 (2009).  
Nevertheless, this testimony clearly raises the issue of 
entitlement to an effective date earlier than December 16, 
2005, for the assignment of a 20 percent rating for his 
service-connected diabetes mellitus, type II.  As this issue 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ), the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  




FINDINGS OF FACT

1.  All reasonable notification and development necessary for 
the equitable disposition of the issues adjudicated by this 
decision have been completed.

2.  The record does not reflect that the Veteran filed a 
claim of entitlement to service connection for diabetes 
mellitus prior to August 17, 2005, nor is there competent 
medical evidence that such a disability existed prior to that 
date.

3.  The Veteran's seasonal allergies/allergic rhinitis were 
noted at the time of his entry into active service, and the 
record does not reflect this preexisting condition was 
aggravated therein.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 
17, 2005, for the establishment of service connection for 
diabetes mellitus, type II, are not met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.400 (2009).

2.  Allergic rhinitis was not incurred in or aggravated by 
the Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1153, 5103, 5103A and 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes that the Veteran's appeal regarding his 
diabetes mellitus is from a disagreement with the effective 
date assigned following the initial grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the claim of service connection for allergic 
rhinitis, the Court has held that adequate notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
Veteran was sent pre-adjudication notice via letters dated in 
December 2005, February 2006, and March 2006, all of which 
were clearly sent prior to the April 2006 rating decision 
that initially adjudicated this claim.  Among other things, 
these letters informed the Veteran of what was necessary to 
substantiate a service connection claim, what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the Veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Moreover, the March 2006 
letter included information regarding disability rating(s) 
and effective date(s) as mandated by the holding in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are various post-service medical records.  Further, 
the Veteran has had the opportunity to present evidence and 
argument in support of his claims, to include at the March 
2010 Board hearing.  Nothing indicates he has identified the 
existence of any relevant evidence that has not been obtained 
or requested.  

The Board notes that, as a general rule, the adjudication of 
a claim for an earlier effective date is based upon evidence 
already in the claims folder; the resolution of the claim 
depends upon when certain document(s) were either received by 
VA and/or promulgated to the veteran.  Consequently, there is 
no additional development that can be conducted, nor any 
other records which can be obtained, which would substantiate 
the Veteran's earlier effective date claim.

The Board further notes that the Veteran was accorded VA 
medical examinations in August 2005 and May 2007, which, in 
pertinent part, evaluated his allergic rhinitis.  Although no 
opinion was promulgated as to the etiology of this 
disability, for the reasons detailed below the Board finds 
that no such development is warranted in this case.  
Moreover, no inaccuracies or prejudice as been identified 
with respect to these examinations.  Accordingly, the Board 
finds that these examinations are adequate for resolution of 
this case.  

In view of the foregoing, the Board finds that the duty to 
assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  



Analysis - Earlier effective date

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service.  Otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 
3.400(b)(2)(i).

The Veteran essentially contends that he was diagnosed with 
diabetes mellitus while on active duty, and that his 
effective date should be from when it was initially diagnosed 
during service.  However, a thorough review of the service 
treatment records do not reflect he actually had a competent 
medical diagnosis of diabetes while on active duty, or at any 
time prior to the VA medical examination conducted August 17, 
2005.  Moreover, as detailed above, the law does not permit 
an effective date to be assigned for a period while a 
claimant is still on active duty; the earliest possible 
effective date for the establishment of service connection is 
the day following separation from such service.

Even if the Veteran were diagnosed with diabetes mellitus 
while on active duty, his earlier effective date claim would 
still be denied in this case.  See Holbrook v. Brown, 8 Vet. 
App. 91 (1995) (The Board has the fundamental authority to 
decide a claim in the alternative.).

The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim 
must be filed in order for any type of benefit to be paid.  
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  
Further, the mere presence of medical evidence in the record 
does not establish intent on the part of the Veteran to seek 
service connection for the benefit.  While the Board must 
interpret the Veteran's submissions broadly, the Board is not 
required to conjure up issues that were not raised by the 
Veteran.  The mere existence of medical records generally 
cannot be construed as an informal claim; rather, there must 
be some intent by the claimant to apply for a benefit.  
Brannon v. West, 12 Vet. App. 32, 34-35 (1998).

The applicable statutory and regulatory provisions require 
that the VA look to all communications from the appellant 
which may be interpreted as applications or claims-formal and 
informal-for benefits.  In particular, the VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Any 
communication or action, indicating intent to apply for one 
or more benefits under the laws administered by the VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155.

In this case, the Board observes that the Veteran submitted a 
VA Form 21-526 (Veteran's Application for Compensation and/or 
Pension) in July 2005 which identified multiple medical 
disabilities for which he was seeking service connection.  
However, diabetes mellitus is not one of the conditions 
listed as part of this application.  Moreover, no other 
communication appears to be of record prior to August 17, 
2005, in which the Veteran indicated he was seeking such a 
benefit from VA.  Simply put, there is nothing in the record 
to indicate the Veteran filed a formal or informal claim of 
entitlement to service connection for diabetes mellitus prior 
to August 17, 2005.  

Therefore, the earliest effective date legally permitted in 
this case, for the grant of service connection for diabetes 
mellitus is August 17, 2005.  Inasmuch as the record contains 
no evidence of the Veteran's intent to file a claim for this 
disability before that date the claim must be denied.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).



Analysis - Service connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
evidence to the effect that the claim is plausible.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  In this 
case, Veteran's seasonal allergies/allergic rhinitis were 
noted at the time of his entry into active service.  
Specifically, he indicated on a March 1991 Report of Medical 
History, completed in conjunction with his enlistment 
examination, that he had experienced hay fever.  The 
physician's comments section, completed by the same 
individual who completed the enlistment examination itself, 
reflects that such problems were seasonal; that it occurred 
in the Fall during harvest season; included stuffy nose, red 
eye, post-nasal drip, but no coughing or wheezing.  This 
symptomatology was subsequently diagnosed as allergic 
rhinitis.  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In this case the record does not reflect the Veteran's 
allergic rhinitis was aggravated by his active service.  For 
example, even with this preexisting disability his sinuses 
were clinically evaluated as normal on service examinations.  
Although there is evidence of in-service treatment for the 
disability, to include records dated in June 1992, these 
appear to be only temporary flare-ups of the preexisting 
condition.  Further, his allergic rhinitis was found to be 
asymptomatic at the time of the August 2005 VA general 
medical examination.  The post-service medical records, as 
well as the Veteran's own hearing testimony, reflect that his 
symptoms flare-up primarily in the Fall which he described as 
the "harvest season" at the March 2010 hearing.  Transcript 
p. 11.  In other words, the record indicates he currently 
experiences the same symptomatology as that which was noted 
as having preexisted service.  No evidence has been presented 
which shows this preexisting condition underwent an increased 
in severity beyond natural progression as a result of his 
active military service.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for allergic rhinitis, as 
such a disability was noted at service entrance, and 
aggravation has not been established.  Therefore, no further 
development, to include a competent medical examination 
and/or opinion, is warranted in this case.  Moreover, as the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, 
the benefit sought on appeal with respect to this claim must 
be denied.

ORDER

Entitlement to an effective date earlier than August 17, 
2005, for the establishment of service connection for 
diabetes mellitus, type II, is denied.

Entitlement to service connection for allergic rhinitis is 
denied.

REMAND

The record reflects that the Veteran underwent VA medical 
examinations of his low back disorder, bilateral knee 
disorders, and diabetic peripheral neuropathy of the 
lower extremities in August 2005, almost 5 years ago and at 
his March 2010 hearing the Veteran testified that these 
disabilities have all increased in severity since these 
examinations, and that new examinations were desired.  

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995): see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In view of the 
foregoing, the Board finds that new examinations are 
warranted to determine the current extent and severity of the 
service-connected low back, bilateral knee, and diabetic 
peripheral neuropathy of the lower extremities.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that new examinations are 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his low back, bilateral knee, and 
diabetic peripheral neuropathy of the 
lower extremities since 2005.  After 
securing any necessary release, the 
AMCV/RO should obtain those records not 
on file.  All records obtained should be 
associated with the claims file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded examination(s) 
to evaluate the current nature and 
severity of his service-connected low 
back disorder, bilateral knee disorders, 
and diabetic peripheral neuropathy of the 
lower extremities.  The claims folder 
should be made available to the examiner 
for review before the examination.

With respect to the low back and 
bilateral knee disorders, it is 
imperative that the examiner comment on 
the functional limitations caused by pain 
and any other associated symptoms, to 
include the frequency and severity of 
flare-ups of these symptoms, and the 
effect of pain on range of motion.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination reports to 
ensure that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental SOC (SSOC), which 
addresses all of the evidence obtained after the issuance of 
the last SSOC in March 2009, and provides an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


